IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,139-01


                           EX PARTE TAVARIS MEANS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W14-76746-H(A) IN THE CRIMINAL DISTRICT COURT NO. 1
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to assault with

family violence, and was sentenced to two years’ imprisonment. He did not appeal his conviction.

        In the instant application, Applicant contends that he is actually innocent based on newly

discovered evidence, an affidavit from the victim recanting her accusation against Applicant. In his

second ground for relief, Applicant contends that his plea was involuntary due to the ineffective

assistance of trial counsel. Lastly, he alleges that his habeas counsel rendered ineffective assistance

by raising only one ground for relief on his first application.
                                                                                                           2

        This Court has reviewed Applicant's first, second and third grounds for relief and has

determined that they are without merit. Therefore, those claims are denied. Applicant's remaining

claim concerns the denial of time credit spent in confinement prior to his plea. That claim is

dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate seeks

pre-sentence jail time credit, "[t]he appropriate remedy in this situation is to require Applicant to

present the issue to the trial court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails

to respond, Applicant is first required to seek relief in the Court of Appeals, by way of a petition for

a writ of mandamus, unless there is a compelling reason not to do .")




Filed: November 25, 2015
Do not publish